Citation Nr: 0021228	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-40 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 12, 
1992, for the assignment of a total rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  His service records show that he is a combat 
veteran of the Vietnam War and that his military decorations 
include the Combat Action Ribbon, two Purple Heart Medals, 
the Presidential Unit Citation, and the Meritorious Unit 
Commendation.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the 
veteran's claim for a TDIU and assigned an effective date for 
the award from May 12, 1994.  

In September 1998, the Board issued a decision, the pertinent 
part of which granted the veteran an earlier effective date, 
to February 12, 1992, for the award of a TDIU.  The veteran 
filed a timely notice of intent to appeal the Board decision 
with respect to this issue to the U.S. Court of Appeals for 
Veterans Claims (hereinafter "Court").  In October 1999, 
the appellant and the Secretary of Veterans Affairs filed a 
joint motion to remand the case, which the Court granted.  
The basis of the joint motion remand was that the Board had 
erred in its September 1998 decision for failing to consider 
all of the pertinent evidence relating to the case, narrowing 
its focus to the clinical evidence of unemployability.  The 
motion stated with specificity that on remand, the Board 
should consider (1) the employment history of the veteran as 
noted on a VA Form 21-8940 which was dated and received by VA 
in May 1994; (2) the veteran's statement on a VA Form 1-9, 
dated in May 1996 and received by VA in June 1996, that he 
had been rated as permanently and totally disabled by the 
Social Security Administration in January 1976 for his 
service-connected disabilities and that he has remained so 
ever since; and (3) the veteran's statement on a VA Form 1-9, 
dated in December 1991 and received by VA in February 1992, 
that he was totally unemployable since the spring-summer of 
1972.  Pursuant to the joint motion remand, the Court vacated 
the September 1998 Board decision that denied an effective 
date earlier than February 12, 1992, and remanded the case to 
the Board for a de novo review of the evidence and a new 
appellate decision.  (The Board notes that the original 
appeal included the issue of whether there was clear and 
unmistakable error in an April 24, 1984 VA Regional Office 
rating decision which terminated the veteran's total rating 
based upon individual unemployability.  The appeal of this 
issue was withdrawn by the veteran in the joint motion 
remand.)


FINDINGS OF FACT

1.  The veteran filed a claim in October 1990 to increase the 
evaluation of his psychiatric condition.

2.  By rating decision of August 1991, the 10 percent 
evaluation for post-traumatic stress disorder (PTSD) 
(formerly diagnosed generalized anxiety disorder with 
depressive anxiety features) was increased to 30 percent, 
effective October 9, 1990.  The combined rating for all of 
the veteran's service-connected disabilities was 70 percent.

3.  In September 1991, the veteran filed a notice of 
disagreement (NOD) to the increased evaluation for PTSD and 
indicated his severe impairment in obtaining and retaining a 
job.

4.  In his substantive appeal filed in connection with this 
appeal, which was received by VA on February 12, 1992, the 
veteran raised the issue of entitlement to a total rating 
based on individual unemployability.

5.  By rating decision of September 1993, the 30 percent 
evaluation for PTSD was increased to 70 percent, effective 
October 9, 1990.  The combined rating for all of the 
veteran's service-connected disabilities was 90 percent.

6.  The veteran was notified of the increased evaluation, 
informed that he may be entitled to an additional benefit of 
individual unemployability and provided a formal application 
to apply for this additional benefit.

7.  The veteran submitted the application for increased 
compensation based upon individual unemployability in May 
1994.

8.  In the report of a July 1996 VA psychiatric examination, 
the examiner expressed an opinion which indicated that the 
veteran was unemployable due to his service-connected PTSD; 
the opinion was based, in part, on the findings of a June 28, 
1991 VA psychiatric examination.


CONCLUSION OF LAW

An effective date of June 28, 1991, for the assignment of a 
total rating based upon individual unemployability is 
warranted.  38 U.S.C.A. §§ 5107(b), 5110(b)(2) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.400(o)(2), 4.3 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that he was a 
combat veteran who had received multiple shell fragment 
wounds to his body while serving in Vietnam.  In a February 
1972 decision of the New York, New York, VA Regional Office, 
he was granted service connection for scars, right arm and 
shoulder with limitation of motion due to gunshot wounds 
(GSW), evaluated as 20 percent disabling; scars, right 
forearm and wrist with retained foreign bodies (RFB) due to 
shell fragment wounds (SFW), evaluated as 10 percent 
disabling; scars, left forearm due to SFW, evaluated as 10 
percent disabling; scar, right buttock and thigh due to SFW, 
evaluated as 10 percent disabling; scar, right knee, 
residuals of a SFW, evaluated as 10 percent disabling; scars, 
right chest wall, evaluated as 10 percent disabling; and scar 
of the left leg and lumbar area, due to SFW, evaluated as 
noncompensably disabling.

Subsequently, in an October 1973 New York Regional Office 
decision, the veteran was also granted service connection for 
a hysterical neurosis, dissociative type.  (In later rating 
decisions, this disability was also characterized as 
generalized anxiety disorder with depressive anxiety 
features.)  In a June 1975 New York Regional Office rating 
decision, the veteran was granted a TDIU, effective from 
April 23, 1973.  This TDIU remained in effect until it was 
terminated in an April 1984 rating decision, effective on 
August 1, 1984.  The RO predicated its termination on 
evidence indicating that the veteran had been enrolled in law 
school  and graduated with a law degree, which the rating 
examiners found to demonstrate a level of social and 
industrial functioning that, though not without impairment, 
was no longer at the level representative of individual 
unemployability due to his service-connected disabilities.  
The veteran appealed the termination.  However, in a Board 
decision dated May 14, 1986, his appeal in this regard was 
denied.

On October 9, 1990, the RO received a claim from the veteran 
requesting that his evaluation for his service-connected 
psychiatric disorder be considered for an increase.  He 
enclosed a statement from his private psychologist, Victor J. 
DeFazio, Ph.D., dated in August 1990, which showed that the 
veteran was examined on December 7, 1989, December 14, 1989, 
and February 26, 1990.  The psychologist noted that the 
veteran's complaints included difficulties sleeping, 
repetitive nightmares of specific traumatic war experiences 
during sleep, constant daytime recollection of his traumatic 
wartime experiences, and difficulty with close personal 
relationships.  According to the psychologist, the veteran 
exhibited a constricted affect and was hypervigilant with an 
exaggerated startle response.  He was diagnosed with chronic 
post-traumatic stress disorder (PTSD).

The veteran also provided a diary of his sleeping patterns 
for the period from December 9 - 13, 1989, in which he 
recorded that he had difficulties falling asleep and obtained 
only a few hours of fitful sleep per night, with recollection 
during one sleeping period of experiencing a particularly 
intense and disturbing dream of an unknown, intruding 
presence in his bedroom.

On June 28, 1991, the veteran underwent a VA psychiatric 
examination for compensation purposes.  Mental status 
examination shows that he was alert, anxious and hyperactive.  
There was no evidence that he was experiencing hallucinations 
or a thought disorder.  He had a history of sleep disturbance 
and poor appetite.  He was moderately depressed.  He 
displayed good insight regarding his condition and the 
examiner noted no impairment of his memory, orientation and 
judgment.  The examiner's diagnostic impression was PTSD, 
severe in degree.  

By rating decision of August 1991, the RO increased the 
veteran's 10 percent evaluation for his service-connected 
generalized anxiety disorder with depressive anxiety features 
to 30 percent, effective on October 9, 1990, the date of the 
claim.  The RO recharacterized this psychiatric disability as 
PTSD.  The combined evaluation of PTSD with his other 
service-connected missile wound residuals was 70 percent, 
effective October 9, 1990.

The veteran was notified of his increased evaluation by 
letter dated August 1991.  In October 1991, he filed a NOD 
with the 30 percent evaluation assigned for PTSD.  He 
contended that a higher evaluation was warranted.  According 
to the veteran, he had been only marginally employed on a 
part-time basis from the date of his separation from service, 
in 1969, to 1972, with his annual income never exceeding the 
poverty threshold for those years of employment, and that 
thereafter, he had not held a regular, steady job.

In connection with his appeal for an increased rating for 
PTSD, the veteran filed his substantive appeal, VA Form 1-9, 
with an attached typewritten statement of his contentions, 
which were received by the RO on February 12, 1992.  Therein, 
he reported that he had been last employed in the spring and 
summer of 1972 and asserted that he was presently 
unemployable due to his service-connected disability.

Pursuant to an October 1992 Board remand, the veteran 
underwent a VA psychiatric examination in February 1993 and 
social and industrial survey in March 1993.  The psychiatric 
examination diagnosis was severe PTSD.  The examining 
psychiatrist stated that the veteran was in need of much more 
intensive treatment and was advised to consider a period of 
hospitalization for intensive treatment.  The examiner also 
indicated that the veteran's interpersonal, social and 
vocational impairment was all severe in degree.  The general 
picture of the veteran's mood, as presented by the 
psychiatric examiner in the report, was that he was in a 
near-constant state of anger and agitation with an explosive 
temper and a very impaired ability to control his emotions.  
He appeared to be extremely depressed and, in the opinion of 
the examiner, was at some risk of overtly self-destructive 
behavior.  The VA social and industrial survey report 
indicated that he appeared to be totally disabled from an 
employment viewpoint.  Attached to the examination reports 
was a January 27, 1993, letter from Richard M. Zoppa, M.D., 
apparently the veteran's fee basis psychiatrist, in which he 
indicated that the veteran was totally disabled due to PTSD.

By rating decision of September 1993, the RO increased the 
veteran's 30 percent evaluation for PTSD to 70 percent, 
effective October 9, 1990, the date of the initial claim for 
an increase.  The balance of his service-connected 
disabilities remained unchanged in their evaluations and his 
combined evaluation was raised to 90 percent, effective 
October 9, 1990.

Later that month, the veteran was notified of his increased 
evaluation for PTSD.  He was instructed that the increase was 
effective October 9, 1990.  He was also advised of his 
combined evaluation of 90 percent.  He was informed that a 
review of all of the evidence of record indicated that he 
might be entitled to an additional benefit due to 
unemployability.  He was asked to complete an application for 
increased compensation based on individual unemployability 
(VAF 21-8940).  Upon receipt of his employment history from 
October 9, 1990 to the present, the application would be 
reviewed and he would be advised.  He was instructed that no 
further action was possible on entitlement to individual 
unemployability until the requested information was provided 
to VA, and that a prompt reply was requested.  In May 1994, 
the veteran submitted a VAF 21-8940 to the RO for review of 
his employment history in connection with the claim for a 
total rating based upon individual unemployability.  In this 
form, he reported that he was rendered totally unable to work 
due to his service-connected PTSD; that the last day that he 
worked a full-time job was on July 12, 1970, when he was 
employed as a security guard; that thereafter he worked part-
time (three days per week) until November 1970; and that he 
worked after that on a sporadic basis once per week until 
November - December 1972.

In August 1994, the veteran submitted a statement indicating, 
in pertinent part, that his claim of individual 
unemployability dated in May 1994, should be considered 
disagreement with his combined evaluation of only 90 percent.  
He related that it was his contention that he had been 
unemployable since at least November 1, 1990, specifically in 
response to the VA's September 1993 letter regarding his 
employability.  

In July 1994, the veteran underwent a VA psychiatric 
examination.  The examiner noted in the transcribed portion 
of the report that the veteran was extremely agitated during 
the interview, was unable to keep the volume level of his 
conversation below a shout, and displayed what the examiner 
deemed to have been a significant hysterical component to his 
psychiatric difficulties.  In a handwritten addendum to the 
report, the psychiatric examiner stated that the latter part 
of this report was lost due to a transcription problem, but 
that he recalled that the veteran's diagnosis was PTSD with 
moderate psychiatric, moderate social and marked vocational 
impairment.  

Additional private medical evidence, dated between June 1992 
and October 1994 by Dr. Zoppa, was submitted in November 1994 
on behalf of the veteran's claim.  Dr. Zoppa indicated, in 
his August 1993 statement, that the veteran's PTSD was 
totally disabling. 

By RO rating decision of May 1995, a total rating based upon 
individual unemployability was granted, effective May 12, 
1994, the date the RO determined was the date of the specific 
individual unemployability claim.  The RO indicated that 
there was no basis for an earlier effective date as there was 
no objective evidence or medical opinion of unemployability 
prior to that date.  The veteran was notified of the grant of 
a total evaluation based upon individual unemployability and 
that his combined overall evaluation remained at 90 percent.  
The RO also indicated that there was no evidence presented 
that would suggest a change in the evaluation for his PTSD 
and that the evaluation of 70 percent for that disability was 
continued.

In May 1996, the RO received a copy of a Social Security 
Administration (SSA) award letter, dated over 19 years 
earlier, in August 1977, which shows that the SSA had 
determined that the veteran was entitled to receive 
disability benefit payments commencing in January 1976.  

The veteran's VA Form 1-9 substantive appeal was received by 
VA in June 1996, accompanied by several attached pages which 
contained his contentions regarding his appeal of the 
effective date assigned by action of the May 1995 RO decision 
for the TDIU award.  The veteran's essential contention is 
that it was factually ascertainable that he was individually 
unemployable before May 12, 1994, because the SSA had rated 
him as permanently and totally disabled by his psychiatric 
disability in January 1976, and he had remained permanently 
and totally disabled ever since then.  

In July 1996, the veteran was psychiatrically examined by VA.  
The report shows that he appeared for the examination in a 
very agitated state, unable to sit, and pacing about the room 
presenting oral statements in a voice which he had great 
difficulty keeping below the level of a shout.  According to 
the veteran, he had not worked in the last 25 years.  The 
examining psychiatrist observed on mental status examination 
that though the veteran was oriented on all three spheres, he 
was continuously preoccupied with protecting himself and his 
daughter from real or imagined threats and dangers.  He 
reported a history which was punctuated with occasional 
episodes of inappropriately aggressive behavior which 
indicated to the examiner that he had no ability to control 
his angry impulses.  The examiner reviewed the veteran's 
prior VA Compensation and Pension psychiatric examinations.  
The examiner stated in his report that:



(a) review of my previous examination of this man 
and examinations of other psychiatric C&P (VA 
Compensation and Pension Service) examiners 
(emphasis added) suggest (sic) that this is a 
chronic (sic) severely disabled man with Post-
Traumatic Stress Disorder for whom the prognosis 
for any kind of significant recovery in any 
sphere, social psychiatric or vocational, is very 
minimal.

The veteran was diagnosed with PTSD, with marked social and 
vocational impairment, and moderate to occasionally marked 
psychiatric impairment.  The veteran was considered competent 
for purposes of receiving VA benefits.

II.  Analysis

Under applicable criteria, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o)(2) 
(1999).  

In reviewing the evidence of record, it is clear that in the 
veteran's VA Form 1-9 dated December 9, 1991, and received 
February 12, 1992, he was seeking an increased evaluation 
based upon his inability to work.  Specifically, he stated 
that he had been last employed in the spring and summer of 
1972 and asserted that he was presently unemployable due to 
his service-connected disability.  Prior statements by him 
did not specifically indicate that he was seeking 
unemployability benefits.  Rather, they indicated that he was 
seeking an increased rating for his PTSD, as he had been 
found to be suffering severe impairment as a result thereof.  
Thus, the statements of the veteran in his substantive 
appeal, which was received in February 1992, although not 
recognized by the RO as such, raised the issue of 
unemployability benefits.  He was thereafter provided and 
asked to complete and return the claim form for 
unemployability benefits, which he did on May 12, 1994, but 
this claim form cannot serve to negate the earlier claim for 
this benefit.  Therefore, the Board will construe the VA Form 
1-9 as the actual claim for a TDIU and, as such, the date of 
receipt of this document, February 12, 1992, will be the date 
of claim.  The date which appears on the Form 1-9 document, 
December 9, 1991, has no bearing on determining the date of 
claim as the document itself was not received by VA until 
February 12, 1992. 

38 C.F.R. § 3.400(o)(2), indicates that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from such date; otherwise, date of receipt of claim.  
Therefore, as a matter of setting absolute limits, as it has 
been determined that the date of the veteran's claim for a 
TDIU was received by VA on February 12, 1992, the earliest 
effective date that could be permitted under the controlling 
regulation would be February 12, 1991, if it is factually 
ascertainable that he was individually unemployable due to 
his service-connected disabilities on that date.  In this 
case, the VA psychiatric examiner's report of July 1996 shows 
that the veteran's prognosis for any significant vocational 
recovery as a result of his severe PTSD was deemed to have 
been minimal, indicating that he was individually 
unemployable.  Further, the examiner based this prognosis on 
the aggregate disability picture presented by the prior VA 
compensation examinations.  Therefore, with this in mind, it 
is as likely as not that the veteran was in a state of 
individual unemployability at the time of the earliest VA 
compensation examination within the period between February 
12, 1991, to February 12, 1992, which in the present case is 
June 28, 1991.  Resolving all doubt in favor of the veteran, 
the Board will assign this date as the effective date for his 
award of a TDIU.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

An award of an effective date earlier than June 28, 1991, is 
not warranted by the evidence.  The veteran has contended in 
his Form 1-9 substantive appeal, received by VA in June 1996, 
that it was factually ascertainable that he was individually 
unemployable before this time, as the SSA determined that he 
was totally disabled as of January 1976.  While the Board 
notes this contention, and also that the file contains a 1977 
SSA award letter showing that the veteran was entitled to 
disability benefits commencing in January 1976, the 
adjudicative determination of the SSA, while pertinent as 
evidence in adjudicating a claim for VA benefits, is not 
controlling for VA purposes.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Therefore, the SSA's grant of 
disability benefits from January 1976, however relevant and 
probative, does not in itself necessarily demonstrate as a 
matter of fact that the veteran was individually unemployable 
for purposes of determining entitlement to VA compensation.

The only objective medical evidence dated earlier than June 
1991 is the August 1990 statement of the veteran's clinical 
psychologist, Dr. DeFazio, who presented no commentary or 
opinion regarding the veteran's industrial impairment or 
employability in his statement.  Likewise, the veteran's 
diary, which shows his sleep pattern for five days in 
December 1989, also does not discuss industrial impairment.  
In any case, the VA examiner who wrote the July 1996 report 
stated very specifically that he based his opinion regarding 
the severity of the veteran's industrial impairment on the 
findings of prior VA compensation examinations.  Therefore, 
the aforementioned evidence cannot provide a basis for an 
effective date prior to June 28, 1991.

The Board notes that the veteran had stated in a Form 1-9 
appeal document, dated December 9, 1991, that he was unable 
to work ever since spring and summer of 1972 due to his 
psychiatric disability.  However, though he is credible for 
reporting his own work history, the Board notes that he lacks 
the requisite medical training, expertise and accreditation 
as a physician, psychiatrist or psychologist to comment upon 
how his service-connected disabilities had impacted upon his 
employability.  Therefore, as his assertions of individual 
unemployability as a result of PTSD are beyond his competence 
to make, the Board is not required to accept them as 
statements of medical fact.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  By the same token, the veteran's VAF 
21-8940 of May 1994, in which he reported that the last day 
that he worked full-time was on July 12, 1970, after which he 
worked part-time until November 1970, sporadically thereafter 
until November - December 1972, and then not at all after 
those dates, is useful only for showing when the veteran had 
stopped working.  To the extent that he presents the 
conclusion that he was rendered totally unable to work ever 
since December 1972 due to his service-connected PTSD, that 
Board finds that this is also a statement in which he 
purports to draw a medical relationship between his 
psychiatric disorder and his inability to maintain 
employment.  As such, because he has had no formal medical 
training, his statement is merely an unsubstantiated 
contention and possessed of no intrinsic factual or probative 
value towards establishing that he was individually 
unemployable as a result of PTSD since December 1972.  
Therefore, his aforementioned statements in this regard are 
entitled to no probative weight for establishing that he was 
individually unemployable for any dates prior to June 28, 
1991.  Layno, supra; Espiritu, supra.
 
Under the circumstances of this case, an effective date of 
June 28, 1991, is warranted for a total rating for 
compensation purposes based on individual unemployability.


ORDER

A total rating based upon individual unemployability 
effective June 28, 1991, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

